UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2012 ¨ TRANSITION REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: Commission file number: 002-95626-D SIONIX CORPORATION (Exact name of registrant as specified in its charter) Nevada 87-0428526 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No. 914 Westwood Blvd., Box 801 Los Angeles, California (Address of principal executive offices) (Zip Code) Issuer’s telephone number (704) 971-8400 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period than the registrant was required to submit and post such files).Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filed,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). ¨ Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of August 10, 2012 the number of shares of the registrant’s classes of common stock outstanding was 388,453,661. Table of Contents Part I - Financial Information 3 Item 1. Condensed Consolidated Financial Statements (Unaudited) 3 Balance Sheets as of June 30, 2012 and September 30, 2011 3 Statements of Operations for the three and nine months ended June 30, 2012 and 2011 4 Statements of Cash Flows for the nine months ended June 30, 2012 and 2011 5 Notes to financial statements 6 Forward-Looking Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 Part II – Other Information 18 Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 19 Item 4. Reserved 19 Item 5. Other Information 19 Item 6. Exhibits 19 Signatures 20 2 Part I, Item 1.Financial Statements. Sionix Corporation Condensed Consolidated Balance Sheets (Unaudited) As of June 30, 2012 As of September 30, 2011 ASSETS Current assets: Cash and cash equivalents $ $ Other receivable Inventory Other current assets Total current assets Non-current assets: Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS'DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses Notes payable - related parties Convertible notes, net of debt discount Secured promissory notes - Derivative liability Shares to be issued - Total current liabilities Stockholders' Equity (Deficit) Stockholders' Deficit Attributable to Sionix Corporation: Preferred stock, $0.001 par value, 10,000,000 shares authorized at June 30, 2012 and September 30, 2011 - - Common stock, $0.001 par value (600,000,000 shares authorized; 369,758,275 shares issued and 349,823,438 shares outstanding at June 30, 2012; 299,331,673 shares issued and outstanding at September 30, 2011) Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit attributable to Sionix Corporation ) ) Equity attributable to noncontrolling interest - Total stockholders' equity (deficit) ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Sionix Corporation Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended June 30, Nine Months Ended June 30, Operating expenses General and administrative Sales and marketing Research and development Depreciation Total operating expenses Loss from operations ) Other income (expense) Interest expense and financing costs ) Gain (loss) on change in fair value of derivative liability ) ) Other income - Legal settlements - - - ) (Loss) gain on settlement of debt ) Total other income (expense) Loss before income taxes ) Income taxes - Net loss ) Less: Net loss attributable to the noncontrolling interest - - Net loss attributable to Sionix Corporation $ ) $ ) $ ) $ ) Amounts attributable to Sionix Corporation: Basic loss per share $ ) $ ) $ ) $ ) Diluted loss per share $ ) $ ) $ ) $ ) Basic and diluted weighted average number of shares of common stock outstanding *Weighted average number of shares used to compute basic and diluted loss per share is the same since the effect of the dilutive securities is anti-dilutive. The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Sionix Corporation Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended June 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation Amortization of debt discounts Share based payments Common stock issued for services (Gain) loss on change in fair value of derivative liability ) (Gain) loss on settlement of debt Changes in operating assets and liabilities: Inventory ) ) Other current assets ) ) Accounts payable ) Accrued expenses ) Deferred revenue - ) Net cash used by operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Cash flows from financing activities: Borrowings Common stock issued for cash Noncontrolling interests in subsidiary issued for cash - Net cash provided by financing activities Net increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $
